DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the copending Application No. 17/028,231 in view of TANG, ITO and LEVY. Claim 15 disclose all the limitation of  claim 1 of the current application except for an  encapsulating structure disclosed by TANG and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by the copending claims by adding the encapsulating structure for the benefit of holding the magnet in a specific position in relation to one another and simplifying the process of attaching the enclosure to an existing device. Claim 15 of the copending application discloses all the limitations of claim 9 of the current application except for a rotational alignment component and an encapsulating structure (Both are disclosed by TANG and LEVY as disclosed below). Claim 15 of the copending application discloses all the limitations of claim 16 of the current application except for an NFC COIL and an encapsulating structure (Both are disclosed by ITO and TANG as disclosed below). 
Claims 1-2, 9 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of the copending Application No. 17/028,275 in view of TANG, ITO and LEVY. Claims 1-2, 9 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of the copending Application No. 17/028,310 in view of TANG, ITO and LEVY. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLERTON et al. (US 2009/0278642 A1, hereinafter FULLERTON) in view of TANG et al. (CN 207442540 U, hereinafter TANG).

    PNG
    media_image1.png
    233
    309
    media_image1.png
    Greyscale


As per claim 1, FULLERTON discloses an alignment module comprising:
an annular magnetic alignment component including a plurality of arcuate magnets (See Fig.36A, discloses an annular magnetic alignment component comprising a plurality of ring, Par.277, discloses that each ring may comprise a plurality of magnets having the same polarity), each arcuate magnet having:
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.36A, discloses a first South magnetized ring);
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.36A, discloses a second North magnetized ring placed outside the south magnetized ring); and
a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Par.277, discloses the ring may have spaces in between). However, FULLERTON does not disclose an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.
TANG discloses a wireless charger comprising a magnetic array further comprising an encapsulating structure surrounding and holding the magnets in an annular magnetic arrangement (See Fig.1, Items#6, 9, 10 and 12, and Par.22, disclose a lower support cover, a magnetic array, an upper casing 10 and an upper panel attached to the upper part of the housing).
FULLERTON and TANG are analogous art since they both deal with magnetic alignment mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FULLERTON with that of TANG by adding the encapsulating structure for the benefit of securing the magnets at predetermined positions and simplifying the process of retrofitting the magnetic alignment enclosure to electronic devices.

As per claim 3, FULLERTON and TANG disclose the alignment module of claim 1 as discussed above, wherein the encapsulating structure has an annular shape (See TANG, Fig.1, discloses the magnets 6 are arranged in an annular shape inside the annular encapsulating structure).

As per claim 4, FULLERTON and TANG disclose the alignment module of claim 3 as discussed above, wherein the encapsulating structure comprises an annular front enclosure and an annular rear enclosure joined at inner and outer edges thereof (See TANG, Fig.1, Items#6 and 12, disclose a lower cover on which magnets sit and an upper panel 12).

As per claims 5-7, FULLERTON and TANG disclose alignment module of claim 4 as discussed above, however they do not disclose wherein the annular front enclosure and the annular rear enclosure are made of plastic, the annular front enclosure and the annular rear enclosure are joined by a weld, or the annular front enclosure is formed in a first injection molding stage and the annular rear enclosure is injection molded onto the annular front enclosure. However the examiner asserts that these are all well known coupling and manufacturing processes for the encapsulating structure and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FULLERTON and TANG such that the item is made of plastic via injection molding and that the front and the back are joined via a weld for the benefit of reducing the weight of the encapsulating structure and securing the two sides together to secure the magnets within.
	
Claim(s) 2 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLERTON in view of TANG and in further view of LEVY (US 2019/0198212, hereinafter LEVY)

As per claim 2, FULLERTON and TANG disclose the alignment module of claim 1 as discussed above, however FULLERTON and TANG does not disclose further comprising:
a rotational alignment component comprising a rectangular magnet, wherein the encapsulating structure further holds the rectangular magnet in a fixed position outboard of the annular magnetic alignment component.
LEVY discloses an electronic device comprising a rotational alignment component comprising a rectangular magnet, wherein the encapsulating structure further holds the rectangular magnet in a fixed position outboard of the annular magnetic alignment component (See Fig.8A, Items#884a-88d, disclose a plurality of rotational alignment magnets outside the center area of the electronic device). Even though the disclosed magnet is not rectangular the examiner asserts that changing the shape of the magnet would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention. 
FULLERTON, TANG and LEVY are analogous art since they all deal with magnetic alignment mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by FULLERTON and TANG with that of LEVY by adding a rotational magnet outside the perimeter of the annular magnetic alignment component for the benefit of allowing a quick alignment of the electronic device and the charger in a specific orientation by simply bring the charger and the electronic device together.

As per claim 8, FULLERTON and TANG disclose the alignment module of claim 1 wherein the encapsulating structure comprises an annular front enclosure, an annular back enclosure, an annular inner side enclosure and an annular outer side enclosure and wherein the annular front enclosure and the annular back enclosure are joined to the annular inner side enclosure and the annular outer side enclosure by adhesive (See TANG, Fig.1, Items#6, 12, disclose a front and back enclosure, Item#6 and 10, disclose the inner and outer annular sides, the sides are held together). However, FULLERTON and TANG do not disclose the use of adhesive to attach the encapsulating structure to the electronic device.
LEVY discloses a magnetic coupling device and using adhesive to attach the magnetic structure to an electronic device (See Fig.11, and Pars.66-67, disclose a plate comprising magnets and an adhesive layer mounted to the back surface 1178 to attach the interface plate comprising the magnets to the surface of an electronic device).
FULERTON, TANG and LEVY are analogous art since they all deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FULLERTON and TANG with that of LEVY by using adhesive to attach the magnetic encapsulating structure to an electronic device for the benefit retrofitting an existing electronic device with a magnetic alignment and holding structure.

As per claims 9, FULLERTON discloses an alignment module comprising:
an annular magnetic alignment component including a plurality of arcuate magnets (See Fig.36A, discloses an annular magnetic alignment component comprising a plurality of ring, Par.277, discloses that each ring may comprise a plurality of magnets having the same polarity), each arcuate magnet having:
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.36A, discloses a first South magnetized ring);
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.36A, discloses a second North magnetized ring placed outside the south magnetized ring); and
a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Par.277, discloses the ring may have spaces in between). However, FULLERTON does not disclose a rotational alignment component comprising a rectangular magnet and disposed outside a perimeter of the annular magnetic alignment component or an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement.
TANG discloses a wireless charger comprising a magnetic array further comprising an encapsulating structure surrounding and holding the magnets in an annular magnetic arrangement (See Fig.1, Items#6, 9, 10 and 12, and Par.22, disclose a lower support cover, a magnetic array, an upper casing 10 and an upper panel attached to the upper part of the housing).
FULLERTON and TANG are analogous art since they both deal with magnetic alignment mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FULLERTON with that of TANG by adding the encapsulating structure for the benefit of securing the magnets at predetermined positions and simplifying the process of retrofitting the magnetic alignment enclosure to electronic devices. However, FULLERTON and TANG does not disclose a rotational alignment component comprising a rectangular magnet and disposed outside a perimeter of the annular magnetic alignment component.
LEVY discloses an electronic device comprising a rotational alignment component
comprising a magnet an additional magnet disposed outside an outer perimeter of the annular magnetic alignment component (See Fig.8A, Items#884a-88d, disclose a plurality of rotational alignment magnets outside the center area of the electronic device).
FULLERTON, TANG and LEVY are analogous art since they all deal with the alignment of wirelessly charged electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by FULLERTON and TANG with that of LEVY by adding a rotational magnet outside the perimeter of the annular magnetic alignment component for the benefit of allowing a quick alignment of the electronic device and the charger in a specific orientation by simply bring the charger and the electronic device together.
	
As per claim 10, FULLERTON, TANG and LEVY disclose the alignment module of claim 9 wherein the encapsulating structure comprises: 
a front planar layer (See TANG, Fig.1, Item#12); 
a back planar layer (See TANG, Fig.1, Item#6); and 
a magnet-holding layer, the magnet-holding layer having a circular opening therethrough to accommodate the annular magnetic alignment component (See TANG, Fig.1, Item#10) and a rectangular opening therethrough to accommodate the rectangular magnet (See LEVY, Fig.8A, Items#884a-88d, disclose a plurality of rotational alignment magnets outside the center area of the electronic device fitted in the structure. Even though the magnets are not rectangular, the examiner asserts that the shape of the magnet is an obvious design choice and that it would have been obvious to one of ordinary skill in art to use a rectangular magnet if he so desires without undue experimentation or unintended results). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FULLERTON, TANG and LEVY such that the encapsulating structure includes rectangular opening therethrough to accommodate the rectangular magnet for the benefit of holding the magnet in place at a specified distance to the annular magnetic structure.

As per claim 11, FULLERTON, TANG and LEVY disclose the alignment module of claim 10 as discussed above, wherein the magnet-holding layer, the arcuate magnets, and the rectangular magnet have equal thicknesses (See TANG Fig.1, also discloses the plurality of magnets 9 have the same thickness).

As per claim 12, FULLERTON, TANG and LEVY disclose the alignment module of claim 10 as discussed above, wherein the magnet-holding layer includes a disc of material filling a region inboard of the annular magnetic alignment component (See TANG, Fig.1, Items#10 and 12).

As per claim 13, FULLERTON, TANG and LEVY disclose the alignment module of claim 10, however they do not disclose further comprising: a first adhesive layer attaching the front planar layer to the magnet-holding layer; and a second adhesive layer attaching the back planar layer to the magnet-holding layer. adhesive to attach the encapsulating structure to the electronic device LEVY discloses a magnetic coupling device and using adhesive to attach the magnetic structure to an electronic device (See Fig.11, and Pars.66-67, disclose a plate comprising magnets and an adhesive layer mounted to the back surface 1178 to attach the interface plate comprising the magnets to the surface of an electronic device).
FULERTON, TANG and LEVY are analogous art since they all deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FULLERTON and TANG with that of LEVY by using adhesive to attach the magnetic encapsulating structure to an electronic device for the benefit retrofitting an existing electronic device with a magnetic alignment and holding structure.

As per claim 14, FULERTON, TANG and LEVY disclose the alignment module of claim 10 wherein the front planar layer and the back planar layer are rectangular layers with rounded corners (See TANG, Fig.1, Items#6 and 12 discloses round layers, also see LEVY Fig.11 and Par.66-67, disclose the enclosure comprising the magnets comprise a rectangular structure with rounded corners). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FULLERTON, TANG and LEVY as applied to claim 10 such that the enclosure front planar layer and the back planar layer are rectangular layers with rounded corners doe the benefit of matching the magnetic alignment enclosure to the shape of the portable electronic device.

As per claim 15, FULERTON, TANG and LEVY disclose the alignment module of claim 9 wherein the encapsulating structure has an opening through a region inside an inner perimeter of the annular magnetic alignment component (See TANG, Fig.1, and Par.22, disclose the middle part of the rotating sphere 5 is provided with a threaded through hole connected with the connecting bolt 8, the middle part of the connecting bolt 8 is provided with a wire through hole).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI (US 2012/0146576 A1, hereinafter PARTOVI) in view of FULLERTON and TANG and in further view of ITO et al. (US 2017/0005399 A1, hereinafter ITO).
As per claim 16, PARTOVI discloses an alignment module comprising:
an annular magnetic alignment component (See Fig. 20(h), disclose a magnet having axis normal to the top and the bottom surface of the charger as
magnetic lines are directed from South to North, the flux lines of each ring will have a vertical
direction perpendicular to the top and bottom surfaces), the annular magnetic alignment component having:
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See
Fig.20(h), discloses a first South magnetized ring);
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.20(h), disclose a North magnetized ring inside the outer
South magnetized ring). However PARTOVI does not disclose the annular magnetic alignment component includes a plurality of arcuate magnets, a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region; an encapsulating structure surrounding and holding the arcuate magnets in an annular arrangement; and a near-field communication (NFC) coil disposed within the encapsulating structure and coaxial with the annular magnetic alignment component, the NFC coil coupled to an NFC tag circuit.
FULLERTON discloses a magnetic alignment structure comprising an inner arcuate
region, an outer arcuate region and a non-magnetized central area disposed between the inner arcuate region and the outer arcuate region and wherein each arcuate region comprises a plurality of arcuate magnets (See Fig.36A and Par.277, disclose a plurality of magnetic rings, each ring comprising a single magnet or a plurality of magnets and a space in between the magnetic rings).
PARTOVI and FULLERTON are analogous art since they both deal with magnetic
alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by PARTOVI with that of FULLERTON
by providing using a plurality of arcuate magnets to form each ring and place a space between
the inner arcuate region and the outer arcuate region for the benefit of increasing the surface area
occupied by the magnetic structure to enhance the couple force between the charger and the
electronic device. However, PARTOVI and FULLERTON does not disclose a rotational
alignment component comprising a magnet an additional magnet disposed outside a perimeter of
the annular magnetic alignment component. 
TANG discloses a wireless charger comprising a magnetic array further comprising an encapsulating structure surrounding and holding the magnets in an annular magnetic arrangement (See Fig.1, Items#6, 9, 10 and 12, and Par.22, disclose a lower support cover, a magnetic array, an upper casing 10 and an upper panel attached to the upper part of the housing).
PARTOVI, FULLERTON and TANG are analogous art since they all deal with magnetic alignment mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and FULLERTON with that of TANG by adding the encapsulating structure for the benefit of securing the magnets at predetermined positions and simplifying the process of retrofitting the magnetic alignment enclosure to electronic devices. However, PARTOVI, FULLERTON and TANG does not disclose a near-field communication (NFC) coil disposed within the encapsulating structure and coaxial with the annular magnetic alignment component, the NFC coil coupled to an NFC tag circuit.
ITO discloses an antenna device comprising a housing including a near-field communication (NFC) coil disposed within the housing and coaxial with the inductive coil (See Fig.15A and Par.123, disclose an NFC coil 2 coaxial with charge receiving coil 3), the NFC coil configured to wirelessly exchange signals with another device through the interface surface (See Fig.15A, Item#2 and Par.34, disclose a near field communication coil for communicating with a target device 300).
PARTOVI, FULLERTON, TANG and ITO are analogous art since they all deal electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, FULLERTON and TANG with that of ITO by adding the NFC coil coaxially with the charge receiving coil for the benefit of allowing the device to communicate with an external device. 

As per claim 17, PARTOVI, FULLERTON, TANG and ITO disclose the alignment module of claim 16 as discussed above, wherein the NFC coil is disposed inboard of the annular magnetic alignment component (See ITO , See Fig.15A and Par.123, disclose an NFC coil 2 coaxial with charge receiving coil 3, replacing the inductive coil with the coaxial inductive and NFC coils would place the NFC coil in the area between the inductive coil and the magnet).

As per claim 18, PARTOVI, FULLERTON, TANG and ITO disclose a front planar layer (See TANG, Fig.1, Item#12); a back planar layer (See TANG, Fig.1, Item#6); and a magnet-holding layer, the magnet-holding layer having a circular opening therethrough to accommodate the annular magnetic alignment component (See TANG, Fig.1, Item#10).

As per claim 19, PARTOVI, FULLERTON, TANG and ITO disclose the alignment module of claim 18 wherein the magnet-holding layer and the arcuate magnets have equal thicknesses (See PARTOVI, Fig.21, discloses arcuate magnets, also see Fig.19, discloses that the magnets have the same thickness, TANG Fig.1, also discloses the plurality of magnets 9 have the same thickness).

As per claim 20, PARTOVI, FULLERTON, TANG and ITO disclose the alignment module of claim 18 wherein the magnet-holding layer includes a disc of material filling a region interior to the annular magnetic alignment component and the NFC coil (See TANG, Fig.1, Items#10 and 12).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of FULLERTON, TANG and ITO and in further view of YEH (US 2012/0306440A1, hereinafter YEH.
As per claim 21, PARTOVI, FULLERTON, TANG and ITO disclose the alignment module of claim 18 as discussed above, however they do not disclose further comprising: a rotational alignment component comprising a rectangular magnet and disposed outboard of the annular magnetic alignment component, wherein the magnet-holding layer has a rectangular opening therethrough to accommodate the rotational alignment component.
YEH discloses a handheld electronic device with a positioning function comprising a
rotational alignment component comprising a magnet disposed outside the perimeter of the annular magnetic alignment component (See Fig.1, Items#3 and 4, disclose a positioning element comprising dual polarity magnet, PARTOVI, Par.111 discloses the magnets can be any shape, circular, rectangular and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and YEH such that the orientation magnet is 2 rectangular instead of 2 circular magnets).
PARTOVI, FULLERTON, TANG, ITO and YEH are analogous art since they all deal with electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by PARTOVI, FULLERTON, TANG and ITO with that of YEH by adding the rotational magnet for the benefit of assisting the device into a desired orientation when the device is placed on the charger. Even though PARTOVI, FULLERTON, TANG, ITO and YEH  do not disclose wherein the magnet-holding layer has a rectangular opening therethrough to accommodate the rotational alignment component, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI, FULLERTON, TANG, ITO and YEH  such that the encapsulating structure includes rectangular opening therethrough to accommodate the rectangular magnet for the benefit of holding the magnet in place at a specified distance to the annular magnetic structure.

Conclusion
Response to Arguments
Applicant’s arguments, see remarks, filed 08/11/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The previous 103 rejection of claims 1-21 has been withdrawn. The examiner introduced new prior art reference FULLERTON to address the applicant’s remarks. Please see detailed rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859